department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-3407-95 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah butler assistant chief_counsel field service cc dom fs subject sec_351 transfer this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp1 corp2 corp3 corp4 corp5 corp6 corp9 corp10 corp11 country3 year1 tl-n-3407-95 year2 year3 date1 date2 date3 a b c dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref a b c d e f h i j tt type1 type2 tl-n-3407-95 issue sec_1 whether the transfer of properties by corp1 corp2 and corp3 to corp9 on date2 qualified as a non taxable transaction under sec_351 whether corp9 was entitled to a carryover_basis in the properties it received from corp1 in year2 whether corp1 incurred a capital_loss as a result of the sale of tt of the corp9 auction preferred_stock it received in exchange for properties transferred to corp9 on date2 whether sec_269 can be applied to disallow loss on the future sale of the corp1 properties by corp9 whether sec_482 can be applied to adjust the loss that a group filing a consolidated_return purports to recognize on the sale of a portion of one class of stock received by one member of the group corp1 in a sec_351 exchange for built-in_loss_property where other group members corp2 and corp3 participating in the same sec_351 exchange received other classes of stock in the new company corp9 in exchange for built-in_gain property conclusion sec_1 corp1's entitlement to a capital_loss as a result of the sale of tt of the corp9 auction preferred_stock it received in exchange for properties transferred to corp9 on date2 should not be challenged taxpayer’s loss on any future sale of the corp1 properties by corp should not be challenged under sec_269 it should not be argued that sec_5 sec_482 be applied to adjust the loss that a group filing a consolidated_return purports tl-n-3407-95 to recognize on the sale of a portion of one class of stock received by one member of the group corp1 in a sec_351 exchange for built-in_loss_property where other group members corp2 and corp3 participating in the same sec_351 exchange received other classes of stock in the new company corp9 in exchange for built-in_gain property facts corp1 corp2 and corp3 are wholly owned subsidiaries of corp4 which is in turn a wholly owned subsidiary of corp5 corp5 is a wholly owned subsidiary of corp6 corp6 is a country holding_company corp6 files a consolidated_income_tax_return corp2 and corp3 owned and operated a and b properties these properties were highly productive corp1 owned and operated a b and c properties in the country3 many of the corp1 properties were marginally productive or nonproductive these development properties were referred to as assets also in late year1 or year2 corp5 management recognized a need for increased capital to offset its markedly decreased earnings that would allow corp5 to continue to develop those properties that showed the most promise the vehicle selected to raise cash was the issuance of auction preferred_stock aps in a newly-formed subsidiary corp5 formed corp9 on or about date1 on or about date2 corp1 corp2 and corp3 contributed assets in exchange for stock of corp9 in a transaction that corp5 contends qualifies as an sec_351 transaction the corp2 and corp3 properties transferred to corp9 were income producing properties the corp1 properties transferred to corp9 consisted mostly of non-producing properties the assets contributed by corp1 had a combined tax basis of dollar_figurea and a total fair_market_value of only dollar_figureb corp2 and corp3 on the other hand transferred producing a and b properties that had a combined tax basis of dollar_figurec and a fair_market_value of dollar_figured corp2 and corp3 received a shares and b shares of corp9 common_stock respectively and c shares and d shares of corp9 non-voting preferred_stock respectively in exchange for the assets they transferred to corp9 corp1 received e shares of corp9 aps in exchange for the assets it transferred to corp9 an additional f shares of corp9 aps were privately sold for dollar_figuree per share to institutional investors through corp11 tl-n-3407-95 on date3 corp1 sold h shares of its aps to outside investors for dollar_figuref immediately after the sale corp4 constructively owned approximately i of corp9’s combined voting preferred_stock and common_stock and j of the non voting preferred_stock the newly transferred assets from corp1 could not have been developed without a substantial expenditure of capital nevertheless according to the private_placement memorandum corp9 did not intend to make any substantial or significant capital expenditures in the advancement of its business under the terms of the aps a holder of corp9 aps such as corp1 had virtually no power to influence the management of the issuing_corporation ie corp9 if an owner of aps should attempt to intervene in the management of the corporation corp9 had the right to redeem an entire series of aps at any time corp9 commenced operations on date2 corp9 does not file a consolidated_income_tax_return with corp6 although it is included in corp5's reporting group for financial_accounting purposes corp9 has no regular employees corp9 retains the services of corp5 employees through a services agreement with corp5 and the contributing subsidiaries corp9 also retained the services of asset managers for its properties through a separate employment agreement with corp10 a newly formed company corp5 corp10 and the contributing subsidiaries entered into a revolving credit and cash management agreement which provides that corp10 will advance excess cash including net cash resulting from the proceeds of a and b production to corp5 and that corp5 will pay corp10 interest on such advances at a rate equal to the prime rate less one percent sometime in late year1 or early year2 corp5 management was advised by its inside counsel that preferred_stock could be used to raise needed capital without incurring additional debt this initial idea to use preferred_stock evolved into corp5’s decision to use auction preferred_stock and allowed corp9 to achieve its goal of acquiring additional capital corp5 described the purpose of corp9 as follows corp9 will enable corp5 to maximize the value of the assets compared to other alternatives eg sale or other disposal of the undeveloped and non producing assets corp9’s dominant objective was to monetize corp5’s domestic type1 and type2 assets by bringing in cash from outside investors tl-n-3407-95 law sec_351 sec_351 of the internal_revenue_code generally provides for the non- recognition of gain_or_loss upon the transfer of property to a corporation in exchange for stock in circumstances where immediately_after_the_exchange the transferors are in control of the corporation to which the property was transferred in a qualifying sec_351 transaction the assets retain a carryover_basis in the hands of the transferee sec_362 the transferor’s basis in the stock received in the transaction is equal to the basis of the transferred assets sec_358 under sec_351 control is defined as the ownership of stock possessing at least of the total combined voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock sec_368 the purpose of sec_351 is to facilitate movement into the corporate form by preventing immediate recognition of gain_or_loss when there has been a mere change in the form of ownership 354_fsupp_1172 m d pa doctrine_of substance over form in determining the tax consequences of a transaction including whether transactions qualify for favorable non-recognition treatment the courts will look at the substance of the transaction or relationship not merely its form 324_us_331 the inquiry into whether transactions have sufficient substance to be respected for tax purposes turns on both the objective economic_substance of the transactions and the subjective business motivation behind them 862_f2d_1486 11th cir the objective and subjective prongs of the inquiry are related factors both of which form the analysis of whether the transaction had sufficient substance apart from its tax consequences 157_f3d_231 3d cir doctrine_of economic_substance while a taxpayer may structure a transaction to minimize tax_liability that transaction must have economic_substance apart from tax consequences if it is to be respected for tax purposes see 862_f2d_1486 tl-n-3407-95 11th cir where an entity is created that has no real economic_effect and which affects no cognizable economic relationship the substance of a transaction involving the entity will control_over its form 79_tc_714 transactions which serve no economic purpose other than the generation of tax losses are accorded no tax effect 364_us_361 compaq computer corp v commissioner t c nodollar_figure involved a prearranged transaction designed to eliminate typical market risks p purchased and immediately resold american depository receipts adr’s of a foreign_corporation on the floor of the nyse the court held the transaction lacked economic_substance and business_purpose the court found that every aspect of the transaction was deliberately predetermined and designed to yield a specific result and to eliminate all economic risks and influences from outside market forces in 435_us_561 the supreme court stated that a genuine multi-party transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax independent considerations and not shaped by solely tax_avoidance features should be respected for tax purposes in frank lyon co the supreme court held that the arrangement of a contemplated business transaction in a tax advantaged manner should be respected where as a prearranged loss_transaction designed solely for the reduction of tax should not be respected business_purpose doctrine under the general business_purpose doctrine long recognized by the supreme court transactions that have no legitimate business_purpose and that are undertaken purely for tax_avoidance reasons are not recognized for tax purposes 293_us_465 nonetheless it is also well recognized that a taxpayer may prearrange change and divide business activities among business entities normally a choice to transact business in corporate form will be recognized for tax purposes as long is there is a business_purpose or the corporation engages in business activity 319_us_436 courts have hinted at the concept of business_purpose requirement in sec_351 repeatedly opinions discussing other sec_351 issues often indicate that the taxpayer have a valid business_purpose for the transaction in question 490_f2d_1172 3d cir perhaps the most tl-n-3407-95 thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex in caruth the court explains that sec_351 is tied very closely to the reorganization provisions and reasons that the doctrines applicable there are equally valid for capital contributions under caruth the business_purpose requirement for sec_351 transactions appears to be the same as the business_purpose requirement for acquisitive reorganizations sec_269 sec_269 provides that if a corporation or in certain situations its property is acquired for the principal purpose of evading or avoiding federal_income_tax by securing the benefit of deductions credits or other allowances that the acquiring person or corporation would not otherwise enjoy the secretary may disallow such deductions credits or other allowances accordingly sec_269 is not applicable unless the tax_evasion or avoidance motive is the principal purpose for the acquisition in the context of sec_269 principal purpose means that the evasion or avoidance purpose must outrank or exceed in importance any other purpose 65_tc_162 the intent or purpose of the acquiring person or corporation at the time of the acquisition is examined in determining the principal purpose 54_tc_705 there are three elements which must be present in order for sec_269 to be applied first there must be an acquisition directly or indirectly of control of a corporation or there must be an acquisition of assets with a carryover_basis of a target not controlled before the acquisition by the acquiring_corporation or its shareholders second at the time of the acquisition the primary purpose of each acquisition must be tax_evasion or avoidance and third the taxpayer must secure the benefit of a deduction credit or allowance which it would not otherwise enjoy control for purposes of sec_269 is the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation formation of a new corporation is an acquisition of control for purposes of sec_269 280_f2d_394 8th cir in order for sec_269 to apply the principal purpose of the acquisition must be tax_evasion or tax_avoidance the phrase evasion or avoidance is not defined however sec_1_269-1 states that evasion or avoidance is not limited to tl-n-3407-95 cases involving criminal penalties or civil penalties for fraud the phrase principal purpose merely requires that the tax_avoidance purpose outrank or exceed in importance any of the non-tax business purposes for the acquisition it is not necessary for tax_avoidance to be the sole purpose for the acquisition for sec_269 to apply according to sec_1 a in addition the determining factor is the intention or purpose of the taxpayer at the time of the acquisition 291_f2d_761 9th cir transactions identified under sec_269 as being indicative of tax_avoidance include a corporation which acquires property with an aggregate carryover_basis which is materially greater than its aggregate fair market at the time of acquisition and subsequently uses the property to create tax-reducing losses or deductions sec_482 sec_482 provides as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-1a provides the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of the controlled_taxpayer the interests controlling a group of controlled taxpayers are assumed to have complete power to cause each controlled_taxpayer so to conduct its affairs that its transactions and accounting_records truly reflect the taxable_income_from_the_property and business of each of the controlled taxpayers if however this has not been done and the taxable incomes are thereby understated the district_director shall intervene and by making such distributions apportionments or allocations as he may deem necessary of gross_income deductions credits or allowances or of any item or element affecting taxable_income between or tl-n-3407-95 among the controlled taxpayers constituting the group shall determine the true_taxable_income of each controlled_taxpayer sec_1_482-1a provides the appropriate adjustments may take the form of an increase or decrease in gross_income increase or decrease in deductions including depreciation increase or decrease in basis of assets including inventory or any other adjustment which may be appropriate under the circumstances emphasis added accord sec_1_482-1 sec_1_482-1a provides sec_482 may when necessary to prevent the avoidance of taxes or to clearly reflect income be applied in circumstances described in sections of the code such as sec_351 providing for nonrecognition_of_gain_or_loss emphasis added finally it is well-established that sec_482 is applicable in the consolidated_return context sec_1_482-1a provides sec_482 and this section apply to the case of any controlled_taxpayer whether such taxpayer makes a separate or a consolidated_return if a controlled_taxpayer makes a separate_return the determination is of its true separate_taxable_income if a controlled_taxpayer is a party to a consolidated_return the true consolidated_taxable_income of the affiliated_group and the true separate_taxable_income of the controlled_taxpayer are determined consistently with the principles of a consolidated_return case development hazards and other considerations issue1-section-351 business_purpose sec_1 1a a defines a controlled taxpayer’s true_taxable_income as the taxable_income or as the case may be any item or element affecting taxable_income which would have resulted to the controlled_taxpayer had it in the conduct of its affairs or as the case may be in the particular contract transaction arrangement or other act dealt with the other member or members of the group at arm’s length it does not mean the income the deductions the credits the allowances or the item or element of income deductions credits or allowances resulting to the controlled_taxpayer by reason of the particular contract transaction or arrangement the controlled_taxpayer or the interests controlling it chose to make even though such contract transaction or arrangement be legally binding upon the parties thereto tl-n-3407-95 arguably the transfer of properties by corp1 corp2 and corp3 to corp9 on date2 did not qualify as a non-taxable transaction under sec_351 because the transaction lacked business_purpose and economic_substance however the taxpayer will argue that a purpose for the corp9 transaction was to raise cash without incurring additional debt this appears to be a valid business_purpose for entering into the corp9 transaction the fact that this purpose could have been accomplished simply by corp5 issuing auction preferred_stock or merely by corp2 and corp3 transferring assets to corp9 in exchange for the auction preferred_stock is not relevant in determining whether the taxpayer’s stated purpose for the corp9 transaction of raising cash without incurring additional debt is a valid business_purpose the service cannot substitute its own business judgment for that of corp5 in other words poor business judgment on the part of corp5 should not effect whether corp5’s stated business_purpose for the corp9 transaction of raising cash without incurring additional debt should be respected 853_f2d_1275 5th cir arguably corp5’s stated business_purpose for the transfer of corp1 properties to corp9 to monetize the corp1 assets by isolating them in corp9 for future development was not a valid business_purpose because no capital expenditures were ever made by corp9 to develop the properties however corp5 may argue that they should be allowed to arrange their business affairs as they please and the fact that capital expenditures have not yet been made to the corp1 properties transferred to corp9 should be of no consequence to the determination of business_purpose 90_tc_171 economic_substance as contrasted with compaq in the instant case that the purpose of the corp9 transaction was to allow corp5 to raise cash without incurring additional debt in addition every aspect of the corp9 transaction was not deliberately predetermined and designed to yield a specific result and to eliminate all economic risks and influences from outside market forces for example there is always the possibility that the corp1 properties transferred to corp9 could increase in value before there ultimate sale therefore there may not be any loss when the corp1 properties are ultimately sold as contrasted with frank lyon in the instant case corp1’s transfer of its assets to corp9 in exchange for aps stock had some economic_substance as a result of this transaction corp1’s non productive assets were isolated away from corp1 and cash was raised without debt this transaction appears to have economic_substance thus arguably the transfer of the corp1 that tl-n-3407-95 assets to corp9 served a business_purpose other than the generation of tax losses and therefore the transfer of properties by corp1 corp2 and corp3 to corp9 should be considered a non taxable transfer issue-2 entitlement to carryover_basis the issue here is whether corp9 was entitled to a carryover_basis in the properties it received from corp1 in year2 that the transfer of property from corp1 to corp9 had economic_substance and business_purpose and that therefore the transfer of properties by corp1 corp2 and corp3 to corp9 should be considered a sec_351 transfer corp9 will be entitled to the carryover_basis in the corp1 corp2 and corp3 properties received issue-3-capital loss on stock the issue here is whether corp1 incurred a capital_loss as a result of the date3 sale of tt of the corp9 auction preferred_stock it received in exchange for properties transferred to corp9 on date2 that the transfer of property from corp1 to corp9 had economic_substance and business_purpose and that therefore the transfer of properties by corp1 corp2 and corp3 to corp9 should be considered a non taxable sec_351 transfer corp1’s basis in the corp9 auction preferred_stock will be equal to the carryover_basis of the corp1 assets transferred from corp1 to corp9 therefore corp1 should incur a capital_loss as a result of the date3 sale of tt of the corp9 auction preferred_stock because the basis of the auction preferred_stock will be equivalent to the basis of the assets transferred by corp1 to corp9 issue sec_269 arguably sec_269 can be applied to disallow built in loss on the future sales of the corp1 properties by corp9 however the taxpayer will argue that the principal purpose for the corp9 transaction was to raise cash without debt and to isolate corp1’s unproductive assets and therefore because tax_avoidance was not the principal purpose for the corp9 transaction sec_269 does not apply to disallow the built in loss on any future sale of the corp1 properties by corp9 therefore sec_269 should not be applied to disallow built in loss on the future sale of the corp1 properties by corp9 that the principal purpose for the acquisition of the corp1 properties by corp9 was not tax_avoidance tl-n-3407-95 issue sec_482 reallocation although we believe the sec_351 transaction results in a distortion_of_income among the consolidated_group members corp1 corp2 and corp3 we do not recommend a sec_482 theory be pursued in this case the detailed statutory and regulatory provisions governing subchapter_c and consolidated_returns appear to permit the result taxpayer achieved in this case first sec_358 and sec_362 generally provide that for sec_351 transactions the basis_of_property including built-in gains and losses permitted to be received by the corporation contributing the property and to be acquired by the newly formed corporation acquiring the property shall be the same as that in the hands of the transferor_corporation thus corp1’s basis in the aps retains the built-in_loss attributes of the underlying contributed_property and corp9 acquires a carry-over of the same basis including built-in losses in the contributed_property and accordingly subchapter_c permits the duplication of built-in losses in this case that a court as in eli lilly co would respect the form of the corp1 transaction based upon the facts presented we believe reallocation of income in your memo you have stated that the income received by corp1 from the sale of the h shares of auction preferred_stock must be reallocated to corp2 and corp3 since they are viewed as the true owners of this stock you have also stated that corp2’s and corp3’s transfers to corp9 will be respected for sec_351 purposes if it is determined that sec_351 does not apply to the corp9 transaction because the transfer of corp1 properties to corp9 lacked business_purpose the corp1 property transfer to corp9 as well as the corp2 and corp3 property transfers to corp9 will be treated as property sales corp1 corp2 and corp3 will be treated as selling their property to corp9 in exchange for stock in other words corp2’s and corp3’s transfers to corp9 will not be respected for purposes of sec_351 further factual development summary tl-n-3407-95 that the corp9 transaction had business purposes the taxpayer has a of raising cash without additional debt and isolating corp1’s unprofitable assets therefore the field should not pursue the argument that the transfer of properties by corp1 corp2 and corp3 to corp9 does not qualify as a nontaxable_transaction under sec_351 because of lack of business_purpose and economic_substance likewise the sec_269 argument should not be pursued because of the that the corp9 transaction was done primarily for business reasons in addition the sec_482 argument should not be pursued because of the lack of evidence of a tax_avoidance scheme on the part of the taxpayer please call if you have any further questions deborah butler assistant chief_counsel field service by arturo estrada acting chief cc dom fs corp
